EXHIBIT (a)(6) AMENDMENT NO. 5 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY MUNICIPAL TRUST THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 30th day of November, 2007, by the Trustees hereunder. WHEREAS, the Board of Trustees has determined that it is in the best interests of American Century Municipal Trust (the “Trust”) to combine the Advisor Class with the Investor Class of the Tax-Free Bond Fund, effective December 3, 2007, as approved by the Board of Trustees at its meeting on December 8, 2006. NOW, THEREFORE, BE IT RESOLVED, that each of the aforementioned actions shall take effect as indicated in the first recital hereto; and RESOLVED, that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such actions by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF, a majority of the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century Municipal Trust /s/ Jonathan S. Thomas /s/ Peter F. Pervere Jonathan S. Thomas Peter F. Pervere /s/ John Freidenrich /s/ Myron S. Scholes John Freidenrich Myron S. Scholes /s/ Ronald J. Gilson /s/ John B. Shoven Ronald J. Gilson John B. Shoven /s/ Kathryn A. Hall /s/ Jeanne D. Wohlers Kathryn A. Hall Jeanne D. Wohlers 1 SCHEDULE A American Century Municipal Trust Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment Tax-Free Money Market Fund Investor 07/31/1984 Tax-Free Bond Fund Investor 07/31/1984 Institutional 12/17/2002 High-Yield Municipal Fund Investor 12/15/1997 A Class 05/08/2002 B Class 05/08/2002 C Class 05/01/2001 Long-Term Tax-Free Fund Investor 12/12/2005 Institutional 12/12/2005 A Class 12/12/2005 B Class 12/12/2005 C Class 12/12/2005 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
